     Case: 3:19-cr-50026 Document #: 16 Filed: 09/16/19 Page 1 of 1 PageID #:51

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Western Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 3:19−cr−50026
                                                         Honorable Philip G. Reinhard
Luis Alfredo Delacruz
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, September 16, 2019:


        MINUTE entry before the Honorable Iain D. Johnston as to Luis Alfredo Delacruz
(1): By way of agreement of counsel, the status hearing set for 10/3/2019 is stricken and is
reset to 10/15/2019 at 11:00 AM. (yxp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
